Lawrence, J.
The arrest of the defendant under the fourth subdivision of section 292, is only allowed when there is danger of the defendant leaving the State or concealing himself. From the affidavit laid before me it appears that the defendant is in Philadelphia, so that it cannot be said that there is danger of his leaving the State. The proof as to his concealing himself, in my opinion, should show that, being in this State, the defendant conceals himself, &c.. I do not regard the affidavit as making out a case within the statute.
Application denied.